DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11-12, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2005/0190035).
Regarding Claim 1, Wang discloses an integrated magnetics (IM) structure (Figures 1-4), comprising: 
a first magnetic layer (comprising 89, Figures 1-3,); 
a second magnetic layer (comprising 83, Figures 1-3); 
one or more conductive layers (comprising M1-M6, Figures 1-3) disposed between the first magnetic layer and the second magnetic layer (M1-M6 disposed between 89, 83, Figures 1-3), wherein the one or more conductive layers are etched to form patterned metal traces (comprising 23, 25, 27, 29, 31, 33, Figures 1-3, Paragraph 13, “…..planar coils formed from the six metal deposition layers”, Paragraph 22, “….first metallic layer M1 is then deposited and etched if necessary to create the first spiral coil 23 thereon”); 
a first magnetic via (comprising 35-39, Figure 1, Paragraph 6, “…the connectors are also by definition “vias”, but will be referred as “connectors”…”, Paragraph 18, “magnetic metals or alloys such as those listed above may be suitably used as conductive material for vias to attain dual magnetic and electrical functionality (i.e., "dual-use")….”); and 
a second magnetic via (comprising 41-49, Figures 1-3, Paragraphs 6, 18), wherein the first magnetic via and the second magnetic via are disposed on opposite sides of at least a portion of the patterned metal traces (35-39 and 41-49 are disposed on opposite sides of at least a portion of 23-33, Figure 1), wherein each of the first magnetic via and the second magnetic via is configured to interconnect the first magnetic layer and the second magnetic layer (vias 35-39 and 41-49 interconnect first and second magnetic layer 89, 83, Figures 1, 3), and wherein the patterned metal traces are configured, when electrical current flows through the patterned metal traces, to induce a magnetic flux through a flux path defined as a closed magnetic loop that traverses the first magnetic via, the first magnetic layer, the second magnetic via, and the second magnetic layer and encircles at least the portion of the patterned metal traces (magnetic flux path formed based on the current flow direction in the coil, vias filled with magnetic metals or alloys having both conducting and electrical functionality forms part of the closed path magnetic circuit along with the first and the second magnetic layers 89, 83, Paragraph 6, “…a magnetic material compatible with the IC fabrication process may be deposited as films or caps at the two ends of the inductor assembly to provide a closed magnetic circuit inductor of high performance…. a material which favors magnetic permeability over electrical conductivity may be used appropriately to construct only the stacked via magnetic core or the magnetically permeable cap, or both, of the closed magnetic circuit inductor assembly”).
Regarding Claim 2, Wang discloses the IM structure of Claim 1 further comprising: a first dielectric layer (comprising SiO2 layers 103, 105 etc. surrounding M1-M6, Figure 3, Paragraph 22), wherein the patterned metal traces are embedded in the first dielectric layer (Figure 3, metal traces 23, 25, 27, 29, 31, 33 embedded in the SiO2 layer and part of passivation, Paragraph 22).
Regarding Claim 3, Wang discloses the IM structure of Claim 2 further comprising: a first hole configured to extend through the first magnetic layer, the first dielectric layer and the second magnetic layer, wherein the first magnetic via is formed in the first hole (hole corresponding to 35-39 extending through SiO2 between the metal layers, the metal layers and the magnetic layers, Figures 1-3, Wang’s Figures are partial views, Figure 1 shows the holes extending through dielectric layer and Figure 3 shows the hole for CONTACT extending through the first magnetic layer).
Regarding Claim 11, Wang discloses the IM structure of Claim 2 further comprising: a second dielectric layer disposed between the first magnetic layer and the first dielectric layer (SiO2 layer 101 disposed between the first magnetic layer 89 and M1 layer/SiO2 layer 103 as shown in Figure 3).

Regarding Claim 12, Wang discloses the IM structure of Claim 11 further comprising: a third dielectric layer disposed between the first dielectric layer and the second magnetic layer (part of passivation layer between the second magnetic layer 87 and the first dielectric layer/SiO2 layers 103, 105 etc. for M1-M6 shown in Figure 3).
Regarding Claim 15, Wang discloses the IM structure of Claim 1 wherein the patterned metal traces are configured to form one or more sets of windings of one or more inductors (Abstract, “…on-chip inductor device for Integrated Circuits utilizes coils on a plurality of metal layers”).
Regarding Claim 16, Wong discloses the IM structure of Claim 1 wherein the patterned metal traces are configured to form one or more sets of windings of a transformer (Paragraph 1, “… High performance on-chip inductors and transformers (hereafter sometimes referred as "inductors" or "micro-inductors" for simplicity)..”).
Claims 17-18 basically recite a method corresponds to the IM structure of Claims 1-2. Therefore, Claims 17-18 are rejected at least for the same reasons as for Claims 1-2.  
3.	Claims 1-2, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima et al. (US 2018/0033544).
Regarding Claim 1, Nakajima discloses an integrated magnetics (IM) structure (Figures 1-6), comprising: 
a first magnetic layer (comprising 2, Figures 1-2, Paragraph 19, “…magnetic substrate 2”); 
a second magnetic layer (comprising 4, Figures 1-2, Paragraph 22, “…cover resin layer 4 may be obtained by applying, …a resin in which multitude of filler particles 4a are dispersed..”, Paragraph 23, “….the filler particles 4a may be particles of a ferrite material, metal magnetic particles…”); 
one or more conductive layers (comprising one or more of 12, 32, 42, Paragraphs 33, 34, 35) disposed between the first magnetic layer and the second magnetic layer (12, 32, 42 disposed between 2, 4), wherein the one or more conductive layers are etched to form patterned metal traces (comprising patterned metal traces comprising coils 13, 14, 16 on 12, 33, 34, 35 on 32 and 443, 44 on 42, Figure 2, Paragraph 40,”….The conductor layer 12 may be formed by, for example, photolithography”, note that etching is part of/included in photolithography process); 
a first magnetic via (comprising TH37,TH47); and 
a second magnetic via (comprising TH49), wherein the first magnetic via and the second magnetic via are disposed on opposite sides of at least a portion of the patterned metal traces (vias disposed on opposite sides corresponding to the location of coil ends), wherein each of the first magnetic via and the second magnetic via is configured to interconnect the first magnetic layer and the second magnetic layer (vias TH27-TH49 interconnect coil ends to electrodes 5, 7 and the first and second magnetic layer 2, 4, Figure 2, Paragraphs 36-37), and wherein the patterned metal traces are configured, when electrical current flows through the patterned metal traces, to induce a magnetic flux through a flux path defined as a closed magnetic loop that traverses the first magnetic via, the first magnetic layer, the second magnetic via, and the second magnetic layer and encircles at least the portion of the patterned metal traces (magnetic flux path formed based on the current flow direction in the coil, Paragraphs 25-26, Nakajima’s dielectric layer 3 being very small thickness and having filler comprising magnetic particles and similarly to the second magnetic layer, similar but lower concentration as shown in Figure 6, magnetic flux defines a closed magnetic loop that traverses 4, TH47, TH37, TH49 and 4).
Regarding Claim 2, Nakajima discloses the IM structure of Claim 1 further comprising: a first dielectric layer (comprising one or more of 11, 31, 41, Figure 2), wherein the patterned metal traces are embedded in the first dielectric layer (P48, “…the insulation resin layer 3 may be formed to be thinner than the cover resin layer 4 and have a thermally non-shrinkable coil conductor 12 embedded therein…”).
Regarding Claim 15, Nakajima discloses the IM structure of Claim 1 wherein the patterned metal traces are configured to form one or more sets of windings of one or more inductors (Paragraphs 19, 25).
Regarding Claim 16, Nakajima discloses the IM structure of Claim 1 wherein the patterned metal traces are configured to form one or more sets of windings of a transformer (Paragraph 19, “… various types of inductors each may be used, for example, in a power source circuit as a voltage conversion inductor”).
Claims 17-18 basically recite a method corresponds to the IM structure of Claims 1-2 and reciting laminating the one or more conductive layers between the first and second magnetic layers. Nakajima discloses laminating the one or more conductive layers (Abstract). Therefore, Claims 17-18 are rejected at least for the same reasons as for Claims 1-2.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2005/0190035).
Regarding Claim 4, Wang discloses the IM structure of Claim 2 further comprising: a second first hole (hole for the magnetic comprising 41-40, Figures 1-3) configured to extend through the first dielectric layer wherein the second magnetic via is formed in the second hole (hole corresponding to 41-49 extending through SiO2, Figures 1-3). Wang does not specifically disclose the second hole extending through the first magnetic layer and the second magnetic layer (Wang select the magnetic material of layers 89, 87 of same, or compatible as that the magnetic via to form closed loop magnetic circuit, Paragraph 25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the size/extension of the second hole to provide selectivity for the type of magnetic materials in the via and the in the magnetic layers to form closed loop magnetic circuit to reduce magnetic flux losses. 
Regarding Claim 5, Wang discloses the IM structure of Claim 4 further comprising: a magnetic paste filling each of the first hole and the second hole, wherein the magnetic paste is a mixture of epoxy and magnetic particles (Paragraph 18, “magnetic metals or alloys such as those listed above may be suitably used as conductive material for vias to attain dual magnetic and electrical functionality (i.e., "dual-use")….”).
Regarding Claim 6, Wang discloses the IM structure of Claim 5 wherein the magnetic particles include larger magnetic particles and smaller magnetic particles (Paragraph 16 recites various metallic elements and alloys different number and type of that are of different sizes).
Wang does not specifically disclose, the respective magnetic particles (larger magnetic particles and smaller magnetic particles) having sizes ranging from about 100 nanometers (nm) to 35nm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the size of the magnetic particles to obtain the desired/optimum magnetic properties for the IM structure.
Regarding Claim 7, Wang discloses the IM structure of Claim 4 further comprising: a first wall of epoxy resin paste disposed in the first hole to surround the first magnetic via (Paragraph 17, “…..Adhesive layers surrounding the vias and contacts may be used for good adhesion of the vias and contacts to their plug hole walls”, Paragraph 18, “…magnetic metals or alloys such as those listed above may be suitably used as conductive material for vias to attain dual magnetic and electrical functionality (i.e., "dual-use") without undue concerns for conductivity and contamination”, Paragraph 16).
Regarding Claim 8, Wang discloses the IM structure of Claim 7 further comprising: a second wall of epoxy resin paste disposed in the second hole to surround the second magnetic via (Paragraph 17, “…..Adhesive layers surrounding the vias and contacts may be used for good adhesion of the vias and contacts to their plug hole walls”, Paragraph 18, “…magnetic metals or alloys such as those listed above may be suitably used as conductive material for vias to attain dual magnetic and electrical functionality (i.e., "dual-use") without undue concerns for conductivity and contamination”, Paragraph 16).
Regarding Claim 9, Wang discloses the IM structure of Claim 8 wherein each of the first wall and the second wall has a thickness in the range of about 10 micrometers (µm) (Wang discloses in Paragraph 26 the second magnetic via of size 23 µm x 23 µm and the recited thickness of about 10 µm is less than disclosed magnetic via size 23 µm). Wang also discloses additional embodiments and the details described in the preferred embodiments can be varied without departing from the basic principles of the invention (Paragraph 27). Wang does not specifically disclose the upper range of the thickness of 40 µm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set a desired upper range/40 µm for the wall thickness in one of the additional embodiments referred in Paragraph 27 of Wang based on the selected characteristics of the IM structure. 
 Regarding Claim 10, Wang discloses the IM structure of Claim 9 wherein the patterned metal traces are spaced apart from the second wall by a distance (Figure 1 shows the second magnetic via comprising 41-49 having the second wall spaced apart from the patterned metal traces comprising 23, 25, 27, 29, 31, 33 by a distance). Wang also discloses additional embodiments and the details described in the preferred embodiments can be varied without departing from the basic principles of the invention (Paragraph 27). Wang does not specifically disclose the patterned metal traces are spaced apart from the first wall by a distance and the spaced apart distance (for the first and second wall from the metal traces) ranging from about 20 µm to 500 µm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the IM structure of Wang a space/distance between the first wall and the patterned metal traces and select the range of distance in one of the additional embodiments referred in Paragraph 27 of Wong based on the selected characteristics of the IM structure (for example, coil ending location can be varies such as to provide a magnetic via on a side of the patterned traces and spaced apart without departing from the basic principles of the invention of Wang).
Regarding Claims 13-14, Wang discloses the IM structure additional embodiments and the details described in the preferred embodiments can be varied without departing from the basic principles of the invention (Paragraph 27). Wang does not specifically disclose the IM structure further comprising: a fourth dielectric layer, wherein the first magnetic layer is disposed between the second dielectric layer and the fourth dielectric layer (Claim 13) and a fifth dielectric layer, wherein the second magnetic layer is disposed between the third dielectric layer and the fifth dielectric layer (Claim 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the IM structure of Wang, a fourth and fifth insulating layers as cap layers to further reduce magnetic flux losses and to provide protection durability for the IM structure. 
Claims 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 2018/0033544) in view of Wang (US 2005/0190035).
Regarding Claims 3-10, Nakajima discloses a first hole and a second hole corresponding to the magnetic via and the second magnetic via as shown in Figure 1. Nakajima does not disclose further limitations to include details of magnetic fillings and wall structures for the magnetic vias (Claims 3-10) and additional dielectric layers as recited in Claim 11-14. Wang discloses an IM structure as discussed above including the details recited in Claims 3-10 above and additional dielectric layers (Claims 11-14 above) and the teaching of additional embodiments of the invention as obvious (please see the discussion of the claims in 102 and 103 rejection of claims using Wang above). Having the teaching of Wang as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the IM structure of Nakajima, additional dielectric layers and the holes and magnetic paste fillings as taught by Wang, to reduce magnetic flux losses and to have a compact, reliable, cost effective high performance IM structure (see Wang, Paragraphs 4, 7, 25, 27). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kouchi (US 2017/0133152) discloses IM structure comprising plurality of conductive layers, a dielectric layer, and a first and second coverlay layers, and a first via  and a second via extending through the first cover layer, the dielectric layer and the second magnetic layer (thru-hole comprising 11c, 13 and 11b, 15); Okada (US 2014/0176286) discloses IM structure (Figure 2) comprising a first magnetic layer (1, Figure 2) and a first and a second non-magnetic layers (2, 3), and vias extending through all three layers (comprising 7,8 and 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUCY M THOMAS/Examiner, Art Unit 2836, 7/11/2022                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836